Title: To Thomas Jefferson from Pseudonym: "A Friend", 8 September 1808
From: Pseudonym: “A Friend”
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Newyork 8 Septemr 1808
                  
                  I think it the duty of every good citisen to give the Executive Such information as may prevent imposition—
                  
                     Doctor Peter Irving who was hired by Burr to edit the morning Chronicle and write down your administration is an applicant, and will be warmly recommended, for an important officer in the U.S. Army now raising!
                  
                     Cornelius Raudon; formerly a Banker and now a worthless drunken fellow, the very creature of the creatures of the Clintonian faction, has been promised a Lieutenancy by D. W. C. for his extraordinary Services as a Spy in giving him the names of those who are the friends of Mr. Maddison—the appointment of such a man would be a disgrace to the Army—a disgrace to the country—
                  
                     
                        a friend 
                     
                  
               